IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs February 24, 2004

               PATRICK E. SIMPSON v. RICKY BELL, WARDEN

                Direct Appeal from the Criminal Court for Davidson County
                         No. 98-C-2259    Steve R. Dozier, Judge



                     No. M2003-01750-CCA-R3-HC - Filed May 10, 2004


The petitioner, Patrick E. Simpson, pled guilty to two counts of aggravated assault and was
sentenced to concurrent terms of three years to be served consecutively to his parole violation. He
appeals the summary dismissal of his petition for habeas corpus relief, arguing that the trial court
failed to enforce his guilty plea agreement and that his sentence has expired. Following our review,
we affirm the dismissal of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and NORMA
MCGEE OGLE , JJ., joined.

Patrick E. Simpson, Riverbend Maximum Security Institution, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Stephen Douglas Thurman, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                                              FACTS

         This matter is complicated and confusing. We will set out its background, as we understand
it to be. The petitioner was originally convicted of three counts of armed robbery and malicious
shooting for his participation in events occurring on February 5, 1977, at a Nashville residence and
received a lengthy sentence. After being released and while on parole for these offenses, he was
indicted for two counts of attempted first degree murder committed on February 28, 1998. He
subsequently pled guilty on January 6, 1999, to two counts of aggravated assault and was sentenced
to concurrent sentences of three years to be served consecutively to his parole violation. Shortly
thereafter, he began filing a complicated series of claims, asserting that various of his rights were
being violated. To explain these, we will rely upon the most recent decision of this court as to the
petitioner. In Patrick E. Simpson v. State, No. M2001-02021-CCA-R3-CO, 2002 WL 445060, at
*1 (Tenn. Crim. App. Mar. 22, 2002), perm. to appeal denied (Tenn. Sept. 16, 2002),1 we explained
his various filings:

                          According to the trial court's order, petitioner earlier filed a
                  "motion to correct judgment to receive jail credits" on December 5,
                  2000. The motion was dismissed by the trial court for lack of
                  jurisdiction. Petitioner's appeal to this court was dismissed as
                  untimely; however, this court noted that petitioner should seek relief
                  through the Administrative Procedures Act pursuant to Tennessee
                  Code Annotated sections 4-5-101 et seq. State v. Patrick E. Simpson,
                  No. M2000-03229-CCA-R3-CD (Tenn. Crim. App. Feb. 7, 2001, at
                  Nashville) (order dismissing appeal). This court further denied the
                  petition to rehear but noted petitioner, having been sentenced to the
                  county workhouse, might still be able to seek relief in the trial court
                  pursuant to Tennessee Code Annotated section 40-35-114(c). State
                  v. Patrick Simpson, No. M2000-03229-CCA-R3-CD (Tenn. Crim.
                  App. Feb. 28, 2001, at Nashville) (order denying petition to rehear).
                  This statute grants the trial court full jurisdiction over a person
                  serving a sentence in the county jail or workhouse. However, this
                  court very probably was unaware that the petitioner was not actually
                  confined in the county workhouse, but instead was incarcerated in a
                  Department of Correction facility. Apparently based upon this court's
                  suggestion, petitioner filed the present petition on March 15, 2001.

         In addition to these actions, the petitioner filed an unsuccessful declaratory judgment action
in the Davidson County Chancery Court, under No. 00-3531-II, seeking the court to declare that he
should be housed in the workhouse rather than the state penitentiary and, apparently, a determination
that his 1999 plea agreement was invalid. The court noted that filed in the matter was an affidavit
of Roberta Pierce, a sentence analyst for the Tennessee Department of Correction (“TDOC”), which
stated that the petitioner had “an Armed Robbery sentence that will not expire until October 2007
and a conviction for malicious stab wound that will not expire until April 2010.” Additionally, under
No. 3:02-1067, he filed a petition for writ of habeas corpus in the United States District Court for
the Middle District of Tennessee. That action was dismissed by order and memorandum filed on
April 9, 2003, explaining that, although he had filed previous actions in the state courts, he had not
filed a habeas corpus action. Accordingly, his claim for federal relief was premature because he had
not exhausted his state remedies. Apparently, that dismissal prompted the filing of this action.

        The petitioner then filed a pro se petition for writ of habeas corpus on April 29, 2003,
alleging that the trial court failed to enforce his plea agreement and that his sentence had expired on


         1
         Although this opinion was designated as not for citation by the supreme court, we quote from it to explain the
background o f this matter. See Tenn. Sup. Ct. R . 4(F)(2).

                                                         -2-
March 22, 2003, and asking that counsel be appointed to represent him. The post-conviction court
summarily dismissed the petition, stating that the petitioner had failed to include copies of his
previous judgments, thereby “mak[ing] it impossible to determine the merits of the petition on its
face.” Thereafter, the petitioner filed a “Motion for Determination of Status of Case” on May 23,
2003, a “Motion to Ascertain” on June 6, 2003, and an “Affidavit in Support to Amend to Conform
to the Evidence” on June 12, 2003. Treating the affidavit as a habeas corpus petition, the post-
conviction court denied this petition also, finding that “the petitioner ha[d] not stated a ground for
habeas corpus relief. Issues concerning time credits are inappropriate considerations in a habeas
corpus proceeding.”

                                             ANALYSIS

        The petitioner states as his issues that the trial court failed to enforce his plea agreement by
not giving him jail credit for time served and that his concurrent three-year sentences expired on
March 22, 2003, entitling him to be released. He also argues that the judgment provided that he was
to serve his sentence in the county workhouse instead of the Department of Correction.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus is
limited in scope and may only be invoked where the judgment is void or the petitioner’s term of
imprisonment has expired. State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport,
980 S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment has
been defined by our supreme court as “one in which the judgment is facially invalid because the
court did not have the statutory authority to render such judgment.” Dykes v. Compton, 978 S.W.2d
528, 529 (Tenn. 1998); see also Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The judgment of
a court of general jurisdiction is conclusive and presumed to be valid, and such a judgment can only
be impeached if the record affirmatively shows that the rendering court was without personal or
subject matter jurisdiction. Archer v. State, 851 S.W.2d 157, 162 (Tenn. 1993). Thus, habeas
corpus relief is available only when “‘it appears upon the face of the judgment or the record of the
proceedings upon which the judgment is rendered’ that a convicting court was without jurisdiction
or authority to sentence a defendant, or that a defendant’s sentence of imprisonment . . . has expired.”
Archer, 851 S.W.2d at 164 (citation omitted).

        To obtain habeas corpus relief, the petitioner must show by a preponderance of the evidence
that his sentence is void and not merely voidable. See Davenport, 980 S.W.2d at 409.
Consequently, a petitioner cannot collaterally attack a facially valid judgment of the trial court in a
petition for habeas corpus relief. Archer, 851 S.W.2d at 162. The proper means of challenging a
facially valid judgment based on a constitutional violation is a petition for post-conviction relief.
Lewis v. Metro. Gen. Sessions Court for Nashville, 949 S.W.2d 696, 699 (Tenn. Crim. App. 1996);
Fredrick v. State, 906 S.W.2d 927, 929 (Tenn. Crim. App. 1993).

         In his petition for writ of habeas corpus, the petitioner asserts that he “was a parole violator
at the time of his arrest and after settlement of the new felonies. Petitioner appeared before a hearing
official of the Board of Parole for a time setting. The board’s decision was that petitioner do


                                                  -3-
eighteen (18) months then begin his new sentence on 1-6-2001.” Thus, we understand the
petitioner’s claim to be that he was required to serve an additional eighteen months as the result of
the revocation of his parole and, then, serve his new three-year sentences. By his argument, he has
completed all of these sentences and, now, is being held illegally. However, the exhibits submitted
by the petitioner do not support his analysis. His “Exhibit 1” appears to be a form of the Board of
Parole, which is a record of his revocation hearing. It recites, inter alia, that he had been paroled on
October 20, 1997, and that the revocation warrant had been served on him on April 2, 1998. It stated
that his new three-year sentences were imposed on January 6, 1999, and that he was to “begin new
sentence 1-6-2001.” Additionally, referring apparently to his previous sentences, the form states “net
expiration date 12/13/2010.” We note that this date corresponds with the affidavit of Roberta Pierce,
a TDOC sentence analyst, as recounted by the Chancery Court in its 2001 dismissal of the
petitioner’s declaratory judgment action that the sentences for his previous convictions “will not
expire until April 2010.”2

         Thus, as we view this contorted matter, the records appear to support the petitioner’s claim
that his three-year sentences have expired. However, he ignores the fact that they show also that he
is now imprisoned as the result of the revocation of his parole on three twenty-five-year sentences
and two sentences of two to five years, to be served consecutively to each other. See Patrick
Simpson v. State, No. 01-C-01-9203-CR-00098, 1992 WL 335937, at *1 (Tenn. Crim. App. Nov.
18, 1992). Thus, the petitioner has not shown either that a convicting court was without jurisdiction
or that the sentences for which he now is imprisoned have expired.

                                                CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the dismissal of the petition
for habeas corpus relief.

                                                               ___________________________________
                                                               ALAN E. GLENN, JUDGE




         2
          Presumably the petitioner had received sentence credits during the period between his revocation hearing and
the dismissal of his chancery court action.

                                                         -4-